Citation Nr: 1433832	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-48 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral vascular disease.

5.  Entitlement to service connection for peripheral neuropathy.

6.  Entitlement to service connection for vision loss, to include diabetic retinopathy.

7.  Entitlement to service connection for a skin disability, to include dermatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2007, the Veteran testified before a Hearing Officer at the RO.  In October 2012, he testified at a Board videoconference hearing.  

As noted in the Board's December 2012 remand, in December 2009 and October 2012 statements, the Veteran appeared to raise additional claims, including entitlement to an increased rating for his service-connected right knee disability and requests to reopen claims of entitlement to service connection for a left knee disability, a right elbow disability, a right shoulder disability, a right arm disability, and a back disability.  The record currently available to the Board contains no indication that the RO has addressed these matters.  Thus, the Board lacks jurisdiction over them and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Due to technical problems, a transcript of the Veteran's October 2012 Board videoconference hearing is unavailable.  In an October 2012 letter, the Board advised the Veteran of this fact and offered him the opportunity to attend an additional Board hearing.  The following month, the Veteran responded that he wished to attend a hearing before a Veterans Law Judge at the RO.

The Veteran was scheduled for a videoconference hearing at the RO on March 4, 2013.  In a February 2013 letter the Veteran notified the RO that he would be unable to attend the March 4, 2013 hearing due to previously scheduled medical appointments.  He further requested that he be rescheduled for a travel board hearing before a Veterans Law Judge at the RO, rather than a videoconference hearing.

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  The Veteran further submitted a request to reschedule his hearing and to be provided a travel board rather than a videoconference hearing.  With good cause shown, a remand is necessary to afford the Veteran his requested hearing.  38 C.F.R. § 20.702(d) (2013).

As travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



